DETAILED ACTION
This office action is in response to claims filed 9 January 2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note Regarding Contingent Limitations
Claim 6 is a method claim that comprises contingent limitations. 
For example, Claim 6 recites:
i.	 “configuring the VF to pass a first plurality of storage-access packets to a virtual switch along a slow packet-processing path when the VF does not have forwarding rules for processing the first plurality of packets” (emphasis added), and
ii.	“configuring the VF to pass a second plurality of storage-access packets to a port of the NIC along a fast packet-processing path when the VF has forwarding rules for processing the second plurality of packets” (emphasis added).
The MPEP states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B” (MPEP 2111.04(II)).
In claim 6, the claim recites two conditions (the VF does not have, or the VF does have the forwarding rules), and requires that in the first condition, the claim perform a first step (pass storage access packets along a slow path) and in the second condition, the claim perform a second step (pass storage access packets along a fast path). Since the claimed invention may be practiced without either the first or second condition happening, then neither the first or second step is required by the broadest reasonable interpretation of the claim. For examination purposes, the examiner has examined these limitations as if these contingent steps were required.

Claim Objections
Claims 1, and 11 are objected to because of the following informalities: (line numbers correspond to claim 1): In line 1, “virtual machine” should read “virtual machine (VM)”. Appropriate correction is required.

Claims 1, 4, 5, 10, 11, 14, 15, and 20 are objected to because of the following informalities: In claims 1, and 10, the claims define “a physical function (PF) module”, but then further describe “said PF”. Accordingly, the claim should ether define “a physical function (PF) module”.  Similar inconsistent names in the dependent claims are noted. Appropriate correction is required.

Claims 5-9, and 15-19 objected to because of the following informalities: In claims 5, and 15, the claims define “a virtual function (VF) module”, but then further refers to “the VF”. Accordingly, the claim should ether define “a virtual function (VF) module”.  Similar inconsistent names in the dependent claims are noted. Appropriate correction is required.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, 11, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 9, 11, 12, 15, 17, 18, and 19 of copending Application No. 17/145,322 (hereafter copending application), in view of LI et al. Pub. No.: US 2021/0019270 A1 (hereafter LI). 
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table illustrates the mapping between this claim and a combination of claims 11, 15, and 17 of the copending application. The differences are bolded.
Instant Application
Copending Application
1. A method for providing a virtual machine executing on a host computer access to an external storage through a network interface card (NIC) connected to a bus of the host computer, the method comprising:

defining a physical function (PF) module to represent a port of the NIC to the VM, said port for use in processing packets relating to storage access operations of the VM, said PF for execution by at least one processing unit of the host computer;









configuring a network fabric storage driver on the VM to communicate with the PF in order to exchange packets relating to the storage access operations.

11. A method for providing a set of one or more processes executing on a host computer access to an external storage through a network interface card (NIC) connected to a bus of the host computer, the method comprising:

defining a physical function (PF) module to represent a port of the NIC to the set of processes, said port for use to perform read/write operations to the external storage for the set of processes, said PF for execution by at least one processing unit of the host computer;

defining a virtual function (VF) module to associate with the PF and to execute with at least one processing unit of the NIC;

passing storage access commands from the set of processes to the external storage through the PF, the bus, and the VF;

passing storage access responses from the external storage to the set of processes through the VF, the bus and the PF.

15. The method of claim 11, wherein
the host computer executes a device emulation module that presents a set of one or more external storages as a local storage connected to the bus,

the set of processes comprises a virtual machine (VM) executing on the host computer,

the VM comprising a driver for accessing the local storage through the bus.

17. The method of claim 15, wherein the host computer further executes at least two network fabric storage drivers and a driver-selecting module to select one of the two network fabric storage drivers for each storage-access command.


	While Claims 11, 15, and 17 of the copending application describe providing virtual machines with access to external storage by defining a PF representing a port of a NIC and executed by a processing unit of a host, and exchanging storage access packets with the external storage using a driver on the VM, and further teaches the host executing network fabric storage drivers, the copending application does not explicitly disclose:
configuring a network fabric storage driver on the VM to communicate with the PF in order to exchange packets relating to the storage access operations.

However, in analogous art, LI teaches:
configuring a network fabric storage driver on the VM to communicate with the PF in order to exchange packets relating to the storage access operations ([0084] Data reads or writes using remote memory access semantics (e.g., NVMe-oF) can be supported by a SmartNIC…a memory device or pool can be remote to a server or host system and connected to the server or host system using a network or fabric. [0093] Virtual machine (VM) 1602 can request access to a local storage device or remote storage device using NVMe driver 1604. Other drivers can be executed such as a driver for SmartNIC 1650 or other devices. Some examples of SmartNIC 1650 can provide a storage interface whereby a tenant (e.g., VM 1602) can access available storage over a network or fabric through SmartNIC 1650 in accordance with NVMe-oF. [0086] Various embodiments provide a storage configuration interface (e.g., NVMe Configuration PF (NVMe CPF)) for at least NVMe or NVMe-oF access operations performed by SmartNIC. The storage configuration interface may be used by a processor component (e.g., system on chip (SoC)) of a SmartNIC or by a bare-metal host to configure and manage NVMe interfaces (e.g., NVMe PF or NVMe VFs) to enable a host operating system (OS) or virtual machines (VMs) to access remote disaggregated storage (i.e., the virtual machine accesses remote storage over a fabric using NVMe driver, which therefore represents a “network fabric storage driver” that accesses remote storage using a NVMe PF, or “physical function”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined LI’s teaching of a virtual machine accessing and exchanging packets with an external networked storage fabric via a physical function in a network interface controller, with the copending application’s teaching of providing virtual machines with access to external storage by defining a PF representing a port of a NIC and executed by a processing unit of a host, and exchanging storage access packets with the external storage using a driver on the VM, to realize, with a reasonable expectation of success, a system providing virtual machines with access to external storage by defining a PF representing a port of a NIC and executed by a processing unit of a host, and exchanging storage access packets with the external storage using a driver on the VM, as in the copending application, where the driver is a network fabric storage driver, as in LI. A person having ordinary skill would have been motivated to make this combination so that storage resource utilization may be improved and optimized (LI [0027]).

Regarding claims 4, 5, 6, 7, 11, 14, 15, 16, and 17, of the instant application, they are not patentably distinct over claims 12, 11, 18, 19, (1, 5, 7), 2, 1, 8, and 9 respectively, and are therefore rejected under non-statutory double patenting. The tables illustrating these mappings have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR Pub. No.: US 2010/0070677 A1 (hereafter THAKKAR), in view of LI et al. Pub. No.: US 2021/0019270 A1 (hereafter LI, cited above).

Regarding claim 1, THAKKAR teaches the invention substantially as claimed, including:
A method for providing a virtual machine executing on a host computer ([0021] A computer system 100 (i.e., “host” computer system) may be constructed on a desktop, laptop, or server grade hardware platform 102…A virtualization software layer, also referred to herein as hypervisor 112 is installed on top of hardware platform 102 and supports a virtual machine execution space 118 within which multiple VMs 1201-120N may be concurrently instantiated and executed) access to an external [network] through a network interface card (NIC) connected to a bus of the host computer ([0024] In step 300, NIC 108 receives network data (i.e., network data represents data from an “external network”) and in step 302, requests control of a system bus in computer system 100 (i.e., NIC 108 is connected to a “bus” of the host computer system 100) to perform DMA. Once NIC 108 has control of the system bus, in step 304, it verifies that the descriptor pointed to by consumer pointer 208 is owned by NIC 108. Upon verification, in step 306, NIC 108 writes an incoming network data packet into the buffer address associated with the descriptor. In step 308, NIC 108 changes ownership of the descriptor ID of the descriptor from NIC 108 to hypervisor 112 (or device driver 116) so that device driver 116 will be authorized to process the buffer upon completion of DMA by NIC 108), the method comprising: 
defining a physical function (PF) module to represent a port of the NIC to the VM ([0041] NIC 108 may be a multi-queue or multi-function NIC that is able to respectively allocate multiple physical queues or physical functions (e.g., ports) on the NIC to different instantiated virtual machines (i.e., physical functions “represent” ports of the NIC that are allocated to a VM)), said port for use in processing packets relating to [network] access operations of the VM ([0041] Hypervisor 112 associated each instantiated virtual machine on computer system 100 with a dedicated physical queue or function in NIC 108, such at each virtual machine can utilize the “zero-copy” techniques…as detailed in FIGS. 7-12…In the embodiment of FIG. 13, hypervisor 112 has configured NIC 108 such that its multiplexer 1200 is able to forward incoming network data to a queue 1201 to 120N that corresponds to virtual machine 1201 to 120N. Because the incoming data packets are funneled to the correct virtual machine, hypervisor 112 is able to support multiple descriptor rings 2001 to 200N that correspond to descriptors rings 4001 to 400N. [0025] Hypervisor 112 (via VNIC 128) then copies the contents of buffer 228 into buffer 428 (step 510 of FIG. 5 depicted as 600) pointed to by address 416 and hands ownership of buffer 428 to guest operating system 132 (via guest device driver 134) for data processing. (i.e., ports are used to funnel data packets to virtual machines for “processing”)), said PF for execution by at least one processing unit of the host computer ([0041] NIC 108 may be a multi-queue or multi-function NIC that is able to respectively allocate multiple physical queues or physical functions (e.g., ports) on the NIC to different instantiated virtual machines (i.e., physical functions of the NIC 108 are supported, or executed, by underlying hardware of the host computer system 100. Alternatively, the NIC 108 itself could be considered a “processing unit” of the host computer system 100 because it executes physical functions))…

While THAKKAR discloses providing a virtual machine access to an external network via a physical function of a network interface card, THAKKAR does not explicitly disclose:
providing a virtual machine executing on a host computer access to an external storage through a network interface card (NIC);
processing packets relating to storage access operations of the VM
configuring a network fabric storage driver on the VM to communicate with the PF in order to exchange packets relating to the storage access operations.  

However, in analogous art, LI teaches:
providing a virtual machine executing on a host computer access to an external storage through a network interface card (NIC) ([0093] Some examples of SmartNIC 1650 can provide a storage interface whereby a tenant (e.g., VM 1602) (i.e., VMs execute on hosts, as illustrated in FIG. 16) can access available storage (i.e., “external” storage) over a network or fabric through SmartNIC 1650 in accordance with NVMe-oF);
packets relating to storage access operations of the VM ([0098] RDMA driver 1664 and LAN driver 1666 can provide a network protocol stack to form packets for transmission by SmartNIC 1650 to a destination address associated with a destination NVMe drive (i.e., access to NVMe storage drives involves creation and transmission, or “exchange” of packets));
configuring a network fabric storage driver on the VM to communicate with the PF in order to exchange packets relating to the storage access operations ([0084] Data reads or writes using remote memory access semantics (e.g., NVMe-oF) can be supported by a SmartNIC…a memory device or pool can be remote to a server or host system and connected to the server or host system using a network or fabric. [0093] Virtual machine (VM) 1602 can request access to a local storage device or remote storage device using NVMe driver 1604. Other drivers can be executed such as a driver for SmartNIC 1650 or other devices. Some examples of SmartNIC 1650 can provide a storage interface whereby a tenant (e.g., VM 1602) can access available storage over a network or fabric through SmartNIC 1650 in accordance with NVMe-oF. [0086] Various embodiments provide a storage configuration interface (e.g., NVMe Configuration PF (NVMe CPF)) for at least NVMe or NVMe-oF access operations performed by SmartNIC. The storage configuration interface may be used by a processor component (e.g., system on chip (SoC)) of a SmartNIC or by a bare-metal host to configure and manage NVMe interfaces (e.g., NVMe PF or NVMe VFs) to enable a host operating system (OS) or virtual machines (VMs) to access remote disaggregated storage (i.e., the virtual machine accesses remote storage over a fabric using NVMe driver, which therefore represents a “network fabric storage driver” that accesses remote storage using a NVMe PF, or “physical function”)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined LI’s teaching of a virtual machine accessing and exchanging packets with an external networked storage fabric via a physical function in a network interface controller, with THAKKAR’s teaching of a virtual machine accessing and exchanging packets with an external network via a physical function in a network interface controller, to realize, with a reasonable expectation of success, a system comprising a virtual machine that exchanges packets with an external networked storage fabric via a physical function, as in LI, that represents a port of a network interface controller, as in THAKKAR. A person having ordinary skill would have been motivated to make this combination so that storage resource utilization may be improved and optimized (LI [0027]).

Regarding claim 2, LI further teaches:
the storage access operations comprise read operations for reading data from the external storage and write operations for writing data to the external storage ([0084] Data reads or writes using remote memory access semantics (e.g., NVMe-oF) can be supported by a SmartNIC…a memory device or pool can be remote to a server or host system and connected to the server or host system using a network or fabric).  

Regarding claim 3, LI further teaches:
the network storage access driver is an NVMe (non- volatile memory access) over fabric (NVMeOF) driver ([0093] Virtual machine (VM) 1602 can request access to a local storage device or remote storage device using NVMe driver 1604. Other drivers can be executed such as a driver for SmartNIC 1650 or other devices. Some examples of SmartNIC 1650 can provide a storage interface whereby a tenant (e.g., VM 1602) can access available storage over a network or fabric through SmartNIC 1650 in accordance with NVMe-oF (i.e., NVMe driver that enables access in accordance with NVMe-oF represents an “NVMeOF driver”)).  

Regarding claim 4, LI further teaches:
the bus is a PCIe (peripheral component interconnect express) bus, and the PF module is a module defined through the PCIe bus ([0052] In some examples, a network interface can include one or more of a network interface controller (NIC) 832, a host fabric interface (HFI), a host bus adapter (HBA), network interface connected to a bus or connection (e.g., PCIe, CXL, DDR, and so forth). [0101] Storage configuration interface 1690 (i.e., NVMe “PF” module) can be implemented as a device coupled to the SmartNIC and/or server system using a PCIe interface. Storage configuration interface 1690 can appear as a PCIe device to processors of processor component 1660 or host 1600. PCIe-related features of a device interface of storage configuration interface (i.e., physical functions of a SmartNIC are implemented as PCIe devices of a PCIe bus, and are therefore considered to be “defined through” the PCIe bus)).  

Regarding claim 10, THAKKAR further teaches:
the VM is a first VM, the PF is a first PF…the method further comprising 
defining a second PF module to represent the NIC port to a second VM ([0041] NIC 108 may be a multi-queue or multi-function NIC that is able to respectively allocate multiple physical queues or physical functions (e.g., ports) on the NIC to different instantiated virtual machines (i.e., first and second physical functions “represent” ports of the NIC that are allocated to a first and second VM)), said port for use in processing packets relating to [network] access operations of the second VM ([0041] Hypervisor 112 associated each instantiated virtual machine on computer system 100 with a dedicated physical queue or function in NIC 108, such at each virtual machine can utilize the “zero-copy” techniques…as detailed in FIGS. 7-12…In the embodiment of FIG. 13, hypervisor 112 has configured NIC 108 such that its multiplexer 1200 is able to forward incoming network data to a queue 1201 to 120N that corresponds to virtual machine 1201 to 120N. Because the incoming data packets are funneled to the correct virtual machine, hypervisor 112 is able to support multiple descriptor rings 2001 to 200N that correspond to descriptors rings 4001 to 400N. [0025] Hypervisor 112 (via VNIC 128) then copies the contents of buffer 228 into buffer 428 (step 510 of FIG. 5 depicted as 600) pointed to by address 416 and hands ownership of buffer 428 to guest operating system 132 (via guest device driver 134) for data processing. (i.e., ports are used to funnel data packets to first and second virtual machines for “processing”)), said second PF for execution by at least one processing unit of the host computer ([0041] NIC 108 may be a multi-queue or multi-function NIC that is able to respectively allocate multiple physical queues or physical functions (e.g., ports) on the NIC to different instantiated virtual machines (i.e., first and second physical functions of the NIC 108 are supported, or executed, by underlying hardware of the host computer system 100. Alternatively, the NIC 108 itself could be considered a “processing unit” of the host computer system 100 because it executes first and second physical functions))…

	LI further teaches:
the network storage access driver is an NVMe (non-volatile memory access) over fabric (NVMeOF) driver ([0093] Virtual machine (VM) 1602 can request access to a local storage device or remote storage device using NVMe driver 1604. Other drivers can be executed such as a driver for SmartNIC 1650 or other devices. Some examples of SmartNIC 1650 can provide a storage interface whereby a tenant (e.g., VM 1602) can access available storage over a network or fabric through SmartNIC 1650 in accordance with NVMe-oF (i.e., NVMe driver that enables access in accordance with NVMe-oF represents an “NVMeOF driver”)), and the bus is a PCIe (peripheral component interconnect express) bus ([0052] In some examples, a network interface can include one or more of a network interface controller (NIC) 832, a host fabric interface (HFI), a host bus adapter (HBA), network interface connected to a bus or connection (e.g., PCIe, CXL, DDR, and so forth). [0101] Storage configuration interface 1690 (i.e., NVMe “PF” module) can be implemented as a device coupled to the SmartNIC and/or server system using a PCIe interface. Storage configuration interface 1690 can appear as a PCIe device to processors of processor component 1660 or host 1600. PCIe-related features of a device interface of storage configuration interface (i.e., physical functions of a SmartNIC are implemented as PCIe devices of a PCIe bus, and are therefore considered to be “defined through” the PCIe bus));
processing packets relating to storage access operations of the second VM ([0098] RDMA driver 1664 and LAN driver 1666 can provide a network protocol stack to form packets for transmission by SmartNIC 1650 to a destination address associated with a destination NVMe drive (i.e., access to NVMe storage drives involves creation and transmission, or “exchange” of packets));
configuring an NVMe driver on a second VM to communicate with the second PF module in order to process storage access operations ([0084] Data reads or writes using remote memory access semantics (e.g., NVMe-oF) can be supported by a SmartNIC…a memory device or pool can be remote to a server or host system and connected to the server or host system using a network or fabric. [0093] Virtual machine (VM) 1602 can request access to a local storage device or remote storage device using NVMe driver 1604. Other drivers can be executed such as a driver for SmartNIC 1650 or other devices. Some examples of SmartNIC 1650 can provide a storage interface whereby a tenant (e.g., VM 1602) can access available storage over a network or fabric through SmartNIC 1650 in accordance with NVMe-oF. [0086] Various embodiments provide a storage configuration interface (e.g., NVMe Configuration PF (NVMe CPF)) for at least NVMe or NVMe-oF access operations performed by SmartNIC. The storage configuration interface may be used by a processor component (e.g., system on chip (SoC)) of a SmartNIC or by a bare-metal host to configure and manage NVMe interfaces (e.g., NVMe PF or NVMe VFs) to enable a host operating system (OS) or virtual machines (VMs) (i.e., “first and second virtual machines”) to access remote disaggregated storage (i.e., the first and second virtual machine accesses remote storage over a fabric using NVMe driver, which therefore represents a “network fabric storage driver” that accesses remote storage using a NVMe PF, or “physical function”)).  

Regarding claims 11-14, and 20, they are product claims comprising limitations similar to claims 1-4, and 20, and are therefore rejected for at least the same rationale. THAKKAR further teaches the additional limitations of A non-transitory machine readable medium storing a program ([0048]).

Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR, in view of LI, as applied to claims 1, and 11 above, and in further view of YU et al. Patent No.: US 11,005,755 B2 (hereafter YU).

Regarding claim 5, while LI discloses physical functions “associated” with virtual functions (see Fig. 16) the combination of THAKKAR and LI does not explicitly disclose:
defining a virtual function (VF) module to associate with the PF and to execute with at least one processing unit of the NIC; passing storage access packets from the VM to the external storage through the PF, the bus, and the VF; passing storage access response packets from the external storage to the VM through the VF, the bus and the PF.  

However, in analogous art, YU teaches:
defining a virtual function (VF) module to associate with the PF and to execute with at least one processing unit of the NIC; passing…packets from the VM to the external [network] through the PF, the bus, and the VF; passing…response packets from the external [network] to the VM through the VF, the bus and the PF ([Column 7, Lines 49-64] The at least one physical network interface card includes at least two network ports: a first network port and a second network port. The first network port supports a network interface card virtualization capability…The first network port is virtualized into at least on PF (i.e., “physical function”)…The PF is connected to a virtual bridge on the VMM. The virtual bridge is connected to a virtual network function module (i.e., “virtual function module”) on the VMM, and the virtual network function module is connected to the external physical switch of the host by using the second network port. [Column 12, Lines 21-22] The communications bus 502 may include a path for transferring information between the foregoing components (i.e., from first virtual machine, outgoing data packets are routed through a first physical function, and virtual network function module to the external network using communications bus 502, and from the external network, incoming data packets are routed through the virtual network function and first physical function to the first virtual machine using communications bus 502)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined YU’s teaching of routing data packets between a virtual machine and an external network via a physical function, bus, and virtual network function module, with the combination of THAKKAR and LI’s teaching of routing virtual machine storage access request packets through a physical function, to realize, with a reasonable expectation of success, a system comprising a virtual machine that exchanges packets with an external networked storage fabric via a physical function, as in LI, a virtual network function module, and a communication bus, as in YU. A person having ordinary skill would have been motivated to make this combination to enable a system to provide abundant network functions such as security group, QoS, layer 2 tunnel encapsulation, and distributed routing (YU Column 1, lines 38-52).

Regarding claim 15, it comprises limitations similar to claim 5, and is therefore rejected for at least the same rationale.

Claims 6, 8, and 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR, in view of LI, in view of YU, as applied to claims 5, and 15 above, and in further view of SINGARAVELU et al. Pub. No.: US 2016/0182342 A1 (hereafter SINGARAVELU).

Regarding claim 6, while YU discloses a VF that forwards packets to an external network, such as the networked storage fabric of LI, the combination of THAKKAR, LI, and YU does not explicitly disclose:
defining the VF comprises: configuring the VF to pass a first plurality of storage-access packets to a virtual switch along a slow packet-processing path when the VF does not have forwarding rules for processing the first plurality of packets; configuring the VF to pass a second plurality of storage-access packets to a port of the NIC along a fast packet-processing path when the VF has forwarding rules for processing the second plurality of packets.  

However, in analogous art, SINGARAVELU teaches:
defining the [function module] ([0030] An uplink 150 is a module (i.e., “function module”) that relays packets between the forwarding element 105 and the physical NIC 120. [0037] As shown, there are no forwarding elements in the path between VM 210 and PNIC 220 and a direct path (as conceptually shown by the line 305) is provided between the VNIC 225 and the uplink 250 to exchange packets between the VM 210 and the PNIC 220. [0042] FIGS. 4A and 4B conceptually illustrate a process 400  for determining whether a forwarding element can be bypassed in the path between a VM and a physical NIC in some embodiments of the invention) comprises: configuring the [function module] to pass a first plurality of storage-access packets to a virtual switch along a slow packet-processing path when the [function module] does not have forwarding rules for processing the first plurality of packets ([0027] In some embodiments, the forwarding element in the virtualization software is a physical forwarding element (PFE) such as a virtual switch, [0042] As shown, the process initially uses (at 405) a forwarding element for exchanging packets between the VM and the physical NIC (i.e., initially, the uplink forwards the packet to the PNIC via the virtual switch, representing a “slow packet processing path” when the sequence of “forwarding rules” illustrated in steps 410, 420, and 425 are not satisfied, representing the process not “having” the forwarding rules)); 
configuring the [function module] to pass a second plurality of storage-access packets to a port of the NIC along a fast packet-processing path when the [function module] has forwarding rules for processing the second plurality of packets ([0045] If there are any other conditions that require the use of the forwarding element, the process proceeds (e.g., after some predetermined delay) to 405, which was described above. Otherwise, the process bypasses (at 430) the forwarding element for exchanging packets between the VM and the physical NIC (i.e., the uplink forwards the packet directly to the NIC by bypassing the virtual switch, representing a fast packet processing path (see also [0033] describing a “fast path”) when all of the “forwarding rules” illustrated in steps 410 420, and 425 are satisfied, representing the process “having” the forwarding rules)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined SINGARAVELU’s teaching of a function module that forwards packets to/from a VM along a slow path through a virtual switch to a physical NIC when forwarding rules are not satisfied, and along a faster path directly to the physical NIC when forwarding rules are satisfied, with the combination of THAKKAR, LI, and YU’s teaching of a virtual function module that forwards packets from a VM, to realize, with a reasonable expectation of success, a system comprising a virtual function module, as in YU, that forwards packets from a VM along a slow path to a PNIC via a virtual switch when forwarding rules are not satisfied, and forwards packets from the VM along a fast path directly to the PNIC when forwarding rules are satisfied. A person having ordinary skill would have been motivated to make this combination so that packet processing is more efficient for virtual network devices (SINGARAVELU [0003]).

Regarding claim 8, SINGARAVELU further teaches:
the [function module] is a network accelerator that facilitates the forwarding of the packets related to the external [network] ([0052] [0033] Bypassing the virtual switching layer reduces processing cost per packet by around 5%-10% and increases the packet processing ability accordingly (i.e., by increasing processing ability, the uplink module acts as a network accelerator facilitating forwarding of the packets to an external network via PNIC)).  

Regarding claims 16, and 18, they comprise limitations similar to claims 6, and 18, and are therefore rejected for at least the same rationale.

Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR, in view of LI, in view of YU, in view of SINGARAVELU, as applied to claims 6, and 16 above, and in further view of MCDONNELL et al. Pub. No.: US 2019/0075063 A1 (hereafter MCDONNELL).

Regarding claim 7, while SINGARAVELU discloses processing packets on a slow path and a fast path, the combination of THAKKAR, LI, YU, and SINGARAVELU does not explicitly disclose:
the virtual switch provides forwarding rules to the VF after processing packets along the slow path.  

However, in analogous art, MCDONNELL teaches:
the virtual switch provides forwarding rules to the VF after processing packets along the slow path ([0039] Virtual switch 1 428 includes switching process 1 434 and switching table 1 440. [0061] Control & I/O module 506 has a slow execution path that determines how the packet should be switched. In an embodiment, this involves a larger and more comprehensive set of tables than switching table 440 in a virtual switch. Once the control I/O module has completed the operation, the control I/O module may decide this is a new ‘flow’ and add an entry to one of the fast path tables described above. Future packets in the same flow will then not cause exceptions (i.e., adding an entry to a fast path table of a virtual switch represents the virtual switch “providing” a rule indicating that future packets for a flow are not to follow the slow execution path and are to follow the fast path instead)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined MCDONNELL’s teaching of a virtual switch providing forwarding rules that enable packets of a flow to be processed along a fast path after processing the packets along a slow path, with the combination of THAKKAR, LI, YU, and SINGARAVELU’s teaching of processing packets from virtual machines along a fast path or a slow path, to realize, with a reasonable expectation of success, a system that processes packets from virtual machines along a fast path or a slow path, as in SINGARAVELU, based on forwarding rules provided by a virtual switch, as in MCDONNELL. A person having ordinary skill would have been motivated to make this combination so that no dedicated virtual switch cores are needed for fast path operations, a distributed virtual switch scales well and automatically with cores and containers, better switching performance is achieved, less mesh traffic between cores is generated, and lower latency is accomplished (MCDONNELL [0017]).

Regarding claim 17, it comprises limitations similar to claim 7, and is therefore rejected for at least the same rationale.

Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over THAKKAR, in view of LI, in view of YU, in view of SINGARAVELU, as applied to claims 8, and 18 above, and in further view of SESHAN et al. Pub. No.: US 2021/0409317 A1 (hereafter SESHAN).

Regarding claim 9, while YU teaches a virtual function that forwards data packets to an external network, such as the networked storage fabric of LI, the combination of THAKKAR, LI, YU, and SINGARAVELU does not explicitly disclose:
configuring the comprises configuring the VF to use a hardware offload unit of the NIC to perform the fast path packet processing.  

	However, in analogous art, SESHAN teaches:
configuring the [data path] comprises configuring the [data path] to use a hardware offload unit of the NIC to perform the fast path packet processing ([0055] FIG. 5 is a high-level diagram of a network interface card (NIC) 501 configured as a network appliance according to some aspects…The NIC 501 can have…specialized packet processing circuitry (i.e., “hardware offload unit”) implementing a fast data path 506. [0062] The specialized packet processing circuitry implementing a fast data path 506 can be one or more ASICs or FPGAs implementing a programmable packet processing pipeline such as the programmable packet processing pipeline 204 of FIG. 2. Some embodiments include ASICs or FPGAs implementing a P4 pipeline as a fast data path within the network appliance. The fast data path is called the fast data path because it processes packets faster than a slow data path that can also be implemented within the network appliance (i.e., data path uses specialized packet processing circuitry 506 of the NIC 501 to perform fast data path packet processing)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined SESHAN’s teaching of specialized packet processing circuitry of a NIC to implement a fast data path, with the combination of THAKKAR, LI, YU and SINGARAVELU’s teaching of a virtual function module that implements a slow data path and a fast data path, to realize, with a reasonable expectation of success, a system having a virtual function module, as in YU, which forwards packets along a fast data path using specialized packet processing circuitry of a NIC, as in SESHAN. A person having ordinary skill would have been motivated to make this combination so that flexibility to adapt to changes in feature sets, protocols, operating systems, applications, and hardware configurations can be provided (SESHAN [0002]).

Regarding claim 19, it comprises limitations similar to claim 9, and is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CARDONA et al. Pub. No.: US 2022/0272039 A1 discloses a NIC distributing a plurality of data packets to a plurality of functions including physical and virtual functions, where a virtual function in a virtual machine distributes a packet to a physical function associated with a NIC switch in a virtual function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Primary Examiner, Art Unit 2195